DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/21/22 is acknowledged.
The restriction requirement is made final.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
	Claims 10 and 14 recite wherein the first protein dimerizing domain is an antibody “light chain” and the second protein dimerizing domain an antibody “heavy chain”, respectively.  According to the specification in [0079], “Each light chain and heavy chain in turn consists of two regions: a variable ("V") region, involved in binding the target antigen, and a constant ("C") region that interacts with other components of the immune system.”  The light and heavy chains are distinct from and must comprise a variable light and variable heavy chain, respectively. It is noted that there is no requirement that the heavy chain comprise more than one constant region. That is, the heavy chain as defined in the specification is not required to comprise an Fc domain ([0081]).

Claim Objections
Claims 10, 23 and 57 are objected to because of the following informalities: Claims 10 and 23 both recite “The peptide o”.  Claim 57, recites “an scFv” instead of a scFv-.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 39, 40, 46, 56, 78 and dependent claims 41, 46-47 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "said third" and “said fourth” ligand binding domain in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which this claim depends, only recites two ligand binding domains.
	Claim 39 is indefinite because it recites “wherein said first ligand binding domain is a first Fc dimerizing domain.”  Therefore, the first ligand binding domain must be an Fc domain that binds a ligand, i.e., an Fc receptor, e.g., CD16A. The claim does not say the first ligand binding domain “comprises” a first Fc dimerizing domain. Dependent claim 56 says “said first Fc dimerizing domain and said second Fc dimerizing domain form an antibody Fc region.” This seems contradictory because first, the Fc domain must bind a ligand since it is a ligand binding domain, which a single nondimerized Fc domain chain cannot, and second, the first Fc dimerizing domain must dimerize with the second Fc dimerizing domain (see claim 40, second (ii), third indent, and claim 56). 
Claim 40 is indefinite because it depends from claims 39, which depends from claim 1, neither of which recite a third chemical linker. Therefore, the recitation of a “fourth” and “fifth” chemical linker in claim 40 are confusing.  Only claim 23 recites a “third” chemical linker, but there is no connection between that claim and claim 40.
Claim 46 is indefinite for reciting “are independently a bond”.  This is confusing.  It is unclear why the word “independently” is used. Also, it is unclear what other than a “bond” the linker could be, since this term has no limiting definition in the specification and seems to encompass all types of linkages that could possibly be used, e.g., covalent or noncovalent, disulfide or peptide. 
Claim 56 recites that the first Fc dimerizing domain and second Fc dimerizing domain form an antibody Fc region, however, it is unclear what the difference is between an Fc dimerizing domain and an antibody Fc region.  This relates to the rejection of claim 39 above.
Claim 78 is indefinite because if one does not know what the therapeutic application is, then one does not know what an effective amount is. As a result, the metes and bounds cannot be determined.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 10, 14, 22-24, 27, 31, 33, 35, 39-41, 46, 47, 56, 57, 70 and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) the first peptide set forth in claim 1 consisting of a first protein dimerizing domain which comprises a variable chain domain (VL-CL or VH-CH1) linked by a peptidyl linker (first linker) to a first ligand binding domain which is a single domain antibody (sdAb) and a second protein dimerization domain which comprises a variable chain domain (VH-CH1 or VL-CL, respectively) which is linked by a cleavable peptidyl linker (second linker) to the first ligand binding domain, wherein the first and second dimerizing domains are capable of noncovalently bonding together to form a second ligand binding domain, and for (ii) the peptide of claim 1, in which a first Fc dimerizing domain is substituted for the first ligand binding sdAb and which is bound to a second peptide consisting of a third protein dimerizing domain which is VL-CL or VH-CH1 and is bound at its C-terminus to the N-terminus of the second Fc dimerizing domain by a “fourth” peptidyl linker, and a fourth protein dimerizing domain which is a VH-CH1 or VL-CL, respectively, and is bound at its N-terminus to the C-terminus of a second Fc dimerizing domain through a “fifth” peptidyl linker which is a cleavable linker, wherein said third and fourth dimerizing domains form through noncovalent binding a third ligand binding domain, and said first Fc dimerizing domain and said second Fc dimerizing domain are covalently bound together, thereby binding said first peptide to said second peptide, wherein said second and “fifth” linkers  are cleavable linkers, the Fc dimerizing domains form an antibody Fc region and the second and third ligand binding domains are Fab domains, does not reasonably provide enablement for other constructs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
It is noted that only claim 23 recites a “third” chemical linker, which is why “fourth” and “fifth” appear in quotes above.  However, this convention is not used below for consistency with the wording in claim 40
Claims 1, 2, 4, 31, 70 and 78 are like a single means claim as defined in MPEP 2164.08: A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor Although the court in Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) did not decide the enablement issue, it did suggest that a claim directed to all DNAs that code for a specified polypeptide is analogous to a single means claim. In this instance, there is no means for the dimerization or ligand binding domains. While the linker is designated as a “chemical linker”, this still carries great breadth and includes peptidyl linkers, covalent and noncovalent linkers, heteroalkylenes, -O- or -S- bonds, etc. (see [0040]-[0044]), and is similar to a single means recitation. Dependent claims 10, 16, 22-24, 27, 33, 35, 39-41, 46, 47, 40 and 57 recite some portion more specifically that carries out a function, however, they all still have functional limitations for which no particular means are provided. 
The skill is not high in the art because while the structure-function relationship of traditional antibodies was known when the application was effectively filed, this is not the case for the rapidly evolving art of nontraditional ligand-binding constructs which may or may not be antibody-based.  Instant Example 1 corresponds to the first peptide. The following order was used: light chain--protease cleavage site—sdAb—linker—heavy chain. The order of the Fab light and heavy chains may be flipped.  There is no reasonable expectation that the second linker can be anything other than a peptidyl linker.  To use, for example, a chemical linker as it is currently broadly claimed, the skilled artisan would have to engage in significant and undue experimentation because the structural and functional properties of a chemical nonpeptidyl linker compared to peptide linker are very different.  It is also stated that instead of the sdAb, another molecule such as IL2, an anti-CD3 scFv, lipocalin, etc. can be substituted.  “Applicants anticipate that some of these constructs would need to be optimized to ‘improve’ steric restriction (before activation) and that the cleavage site may need to be optimized for the micro-environment.” The specification states that use of other first ligand binding domains have been initiated ([0231]), however, this was not yet done and the information that might have provided guidance and direction to support at least part of the great breadth of scope claimed is absent. The specification provides no guidance or direction for making those peptides which use other than a sdAb for the first ligand binding domain and other than a construct in the order presented in Example 1 and exemplified throughout that the specification in the absence of a second bound peptide wherein the first ligand binding domain is formed from Fc domain bonding. It appears critical for the invention that the first ligand binding domain have the ability to mask the second ligand binding site.  This requires very particular structural limitations in terms of order of binding and dimerizing domains as well as what structures are sufficient for masking.
Example 4 addresses those constructs with an Fc dimerizing domain which binds Fc receptor CD16 ([0241]). Again, the construct depends on a cleavable peptidyl linker between the Fc CH3 C-terminus and N-terminus of the Fab domain. If the linker is not cleavable, the construct remains folded and inactive.  Unlike with the first peptide, it reasonably appears that orientation of the domains matter for this construct. The skilled artisan would not reasonably expect that a cleavable linker between the N-terminus of the Fc domain, to which the Fab is attached, and/or the C-terminus of the Fab domain, where the linkage to the Fc occurs, could be used.
Further, claim 35 specifies that the first and second chemical linker are cleavable linkers. Claim 47 specifies that the second and fifth linkers are cleavable linkers.  Because the peptides of the invention must be able to be used, cleavage of these linkers must result in a functional peptide(s).  Claims of the invention have great breadth because of the absence of limitation concerning what the ligand binding domains, dimerization domains and/or chemical linkers are.  There are only two general constructs shown to having this property. These are seen in Figs. 1-2 and Figs. 20, 22 and 23.  The first is a first peptide consisting of a first protein dimerizing domain which comprises a variable chain domain (VL-CL or VH-CH1) linked by a peptidyl linker to the VL or VH of a second dimerizing domain, respectively, and linked to a first ligand binding domain which is a single domain antibody (sdAb) and a second protein dimerization domain which comprises a variable chain domain (VH-CH1 or VL-CL, respectively) which is linked by a cleavable peptidyl linker to the first ligand binding domain (see claim 35). Prior to cleavage, the second ligand binding domain is sterically occluded.  Cleavage releases the single domain antibody, allowing access to the second ligand binding site. The exemplary peptides disclosed use a tumor protease to cleave the cleavable linker.  Fig. 16 (also [0025]) shows that in the absence of tumor cells, there is no Jurkat cell activation by the peptide, i.e., because there is no tumor protease to cleave the linker and release the peptide into an active form.  The second is the first peptide above in which the first ligand binding domain is a first Fc dimerizing domain (instead of a single domain antibody) bound to a second peptide. The second peptide consists of a third dimerizing domain which is a VH-CH1 bound to a second Fc dimerizing domain through a fourth chemical linker, and a fourth dimerizing domain which is VL-CL bound to said second Fc dimerizing domain through a fifth linker which is a cleavable peptidyl linker (see claim 47).  Again, in the illustrated embodiment, a tumor-associated protease cleaves the cleavable linkers to release the steric occlusion (masking) and activate the full ligand-binding activity of the construct.  “Only cleaved switch is capable of binding the Fc receptor CD16” ([0034]). Further, it is unclear how a scFv (single chain variable fragment, i.e., a fusion protein in which a VH is linked by a short peptide to a VL) would function as the second and/or third ligand binding domain because each ligand binding domain is formed by noncovalent binding of said first + second and third + fourth dimerization domains, respectively.   
For the reasons discussed above and including the great breadth of the claims as they relate to each component (dimerizing domain, ligand binding domain and chemical linker) of the peptide, the lack of guidance, director or working examples to support the full breadth of the claims, the low skill in the art and the complexity of the claims required by dimerization and ligand binding in multiple complex three-dimensional conformations, it would require undue experimentation to make and use the invention commensurate in scope with the claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10, 14, 22-24, 39, 40, 41, 46, 56 and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (Nat. Rev. Immunol. 10:301-316, May 2010.
Chan et al. teaches at the bottom right of p. 309 in Fig. 3 the V-IgG that binds two different antigens and is trispecific. This construct comprises a peptide comprising a first protein dimerization domain (VH, top of molecule) bound to a first ligand binding domain (Fv) through a chemical linker, which is a peptidyl linker, and a second dimerization domain (VL, top of molecule) bound to said first ligand binding domain through a second chemical linker (a disulfide bond above the Fc regions), wherein the first and second dimerization domains form a noncovalently bound second ligand binding domain. The second protein dimerization domain is (ultimately) bound to an Fc domain through a third chemical linker. Alternatively, the first ligand binding domain could be the Fc dimerizing domain bound to the first dimerizing domain (e.g., VH) through a chemical linker (hinge region), and a second dimerization domain (VL) is bound indirectly to said first ligand binding domain, wherein said first and second dimerization domains noncovalently bind to form a second ligand binding domain. In this latter instance, the first Fc dimerization domain is bound to a second peptide comprising a third dimerization domain (red) on the other arm of the antibody construct) bound to a second Fc dimerizing domain through a fourth chemical linker (the other hinge), and a fourth dimerizing domain (red) bound to said second Fc dimerizing domain through a fifth chemical linker (CL to CH) to form a third ligand binding domain, wherein the first and second Fc dimerizing domains are covalently bound, thereby binding said first peptide to said second peptide. Note that because instant claim 1 is drawn to a peptide “comprising:”, the peptide may have more than the listed pieces set forth because “comprising” is open language. 


Claim(s) 1, 2, 4, 24, 33, 39 and 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qasemi et al. (Prot. Express. Purif. 123:19-25, Mar. 2016) as evidenced by InvivoGen (pFUSE-hIgG1e5-Fc, catalog and data sheet, Retrieved online: URL:https://www.invivogen.com/pfuse-higg1e5-fc, 2022).
Qasemi et al. teaches a single domain-Fc fusion protein in which a first ligand binding domain (anti-VEGFR2 VHH) is bound to a first dimerization domain (Fc) through a chemical linker, and a second protein dimerization (Fc) is also bound to the first ligand binding domain through a second chemical linker, wherein said first and second dimerization domain bond noncovalently to form a second ligand binding domain to form a full Fc receptor-binding domain, i.e., one that binds Fcgamma receptor and is effective to induce cell-dependent cytotoxicity (CDC, e.g., paragraph bridging pp. 22-23). A pharmaceutical composition in the form of the eluted protein in buffer is disclosed (p. 20, col. 2, third paragraph).
	InvivoGen establishes that the vector used by Qasemi et al. to express the VHH-Fc protein (FUSE_hIgG1e5_Fc2 plasmid, InvivoGen, USA) produces a construct consisting of a VHH fused to a single Fc chain, wherein the hinge region of the two parts of the Fc-fusion protein allow the parts to function independently (“About” and plasmid schematic). InvivoGen is not required for anticipation, but only provided to show that a single VHH is fused to a single Fc domain chain.



Claim(s) 1, 2, 4, 23, 24, 27, 31, 39-41, 46, 56, 57, and 78 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated US 2019/0389971 A1 (referred to as Dengl here forth).
Dengl teaches as shown in Fig. 4A and 15, a first peptide comprising a first protein dimerizing domain (VH) chemically linked by a peptidyl linker (e.g., [0012]) to a first ligand binding domain (Fc), and a second protein dimerization domain (VL) linked to the first ligand binding domain through a second peptidyl linker, wherein the VH and VL dimerization domains noncovalently bind to form a second ligand binding domain.  The first peptide is also bound to a second peptide comprising a third dimerizing domain (a different VH than the first, VH’) bound to a second Fc dimerizing domain through a fourth chemical linker, and a fourth dimerizing domain (a different VL, VL’) bound to said second Fc dimerizing domain through a fifth chemical linker, wherein said VH’ and VL’ noncovalently bind to form a third ligand binding domain, and wherein said first and second Fc dimerizing domains are covalently bound together, thereby binding said first peptide to said second peptide (e.g., [0119]).  The second and third ligand binding domains are Fab domains. A pharmaceutical formulation comprising the peptide in a pharmaceutically acceptable carrier is disclosed (e.g., [0111]).  The ligand binding domains may be a tumor binding domain, e.g., HER-2 binding, paragraph [0573].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 31, 2022